In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Jackson, J.), dated February 27, 2003, which, inter alia, granted the defendants’ separate motions for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with one bill of costs.
Contrary to the plaintiffs contentions, the defendants made a prima facie showing of entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]; Zuckerman v City of New York, 49 NY2d 557 [1980]). In opposition, there was no showing by the plaintiff that the theory of “inherent compulsion” is applicable here (see Benitez v New York City Bd. of Educ., 73 NY2d 650, 658 [1989]). Thus, the Supreme Court properly granted the defendants’ separate motions for summary judgment dismissing the complaint.
The plaintiff’s remaining contentions are without merit. Santucci, J.P., Schmidt, Rivera and Lifson, JJ., concur.